—Proceeding pursuant to CPLR article 78 in the nature of prohibition to enjoin the *585Honorable Daniel R. Palmieri, from enforcing an order of the County Court, Nassau County, dated March 29,1996, directing the petitioner to submit to an HIV test pursuant to CPL 390.15 (1) (a), upon his conviction of attempted sexual abuse in the first degree.
Upon the petition, the papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged the petition is denied and the proceeding is dismissed, without costs or disbursements.
Prohibition does not lie where the grievance can be redressed by appeal (see, Matter of Dondi v Jones, 40 NY2d 8,14; see also, CPLR 7801; Matter of Rush v Mordue, 68 NY2d 348, 354; La Rocca v Lane, 37 NY2d 575, 579). Because the instant order is akin to an intermediate order which would be brought up for review upon an appeal from a judgment of conviction (see, CPL 450.10), the proper remedy is to appeal the judgment to the proper appellate court (see, Matter of Branciforte v Spanish Naturopath Socy., 217 AD2d 619). Thompson, J. P., Copertino, Krausman and Plorio, JJ., concur.